451 F.2d 1209
Willie Edward BROCK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1391.
United States Court of Appeals,Sixth Circuit.
Nov. 24, 1971.

Willie Edward Brock, in pro. per.
Ralph B. Guy, Jr., U. S. Atty., Michael Gladstone, Asst. U. S. Atty., Detroit, Mich., for appellee.
Before PHILLIPS, Chief Judge, and WEICK and EDWARDS, Circuit Judges.
PER CURIAM.


1
Appellant in this case pleaded guilty before a United States District Judge in the United States District Court for the Eastern District of Michigan to robbery of a Federal Credit Union office, in violation of 18 U.S.C. Sec. 2113 (1970).  He was arrested in hot pursuit after the robbery, during which pursuit his confederate was killed.  These facts were established by appellant's statement when his guilty plea was taken in full compliance with Rule 11 of the Federal Rules of Criminal Procedure.  He is now serving a sentence of 15 years.


2
This is an appeal from denial without hearing of a motion to vacate sentence filed before the same Judge who took the plea of guilty and administered appellant's sentence.  Appellant now contends that his guilty plea was involuntary because it was compelled by a confession which he alleges to have been coerced by unduly long detention.


3
We find no exceptional circumstances alleged in this Sec. 2255 motion which would have required the Judge who took this plea to have granted an evidentiary hearing.  See McMann v. Richardson, 397 U.S. 759, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970).


4
The judgment of the District Court is affirmed.